TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00267-CV



                               John Koo-Hyun Kim, Appellant

                                                v.

                           Texas Workforce Commission, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
     NO. D-1-GN-06-000041, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Pro se appellant John Koo-Hyun Kim filed his notice of appeal in May 2007.

Following numerous communications related to Kim’s status as an indigent and whether the record

had been requested, the clerk’s record was filed in August 2008. On May 26, 2009, we sent Kim

notice that his brief was overdue and that, if he did not file a brief complying with the rules of

appellate procedure by June 25, we would dismiss the appeal. To date, Kim has not filed a brief or

otherwise responded to our notice in this proceeding. We therefore dismiss the appeal for want of

prosecution. Tex. R. App. P. 42.3(b).


                                             __________________________________________

                                             David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: August 14, 2009